                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                   ENTERED
                    IN THE UNITED STATES DISTRICT COURT                         March 23, 2020
                     FOR THE SOUTHERN DISTRICT OF TEXAS                       David J. Bradley, Clerk
                              HOUSTON DIVISION

WILLIAM BOYD PIERCE,                      §
TDCJ #01208957,                           §
                                          §
            Plaintiff,                    §
                                          §
v.                                        §    CIVIL ACTION NO. H-19-3194
                                          §
BRYAN COLLIER,                            §
et al.,                                   §
                                          §
            Defendants.                   §



                           MEMORANDUM AND ORDER



     Plaintiff William Boyd Pierce (TDCJ #01208957), a state inmate

currently in the custody of the Texas Department of Criminal Justice

- Correctional Institutions Division ( "TDCJ"), has filed a complaint

alleging a violation of his civil rights under 42 U.S.C.                       §    1983.

(Docket Entry No. 1).       At the Court's request,            Pierce has filed a

More Definite Statement.         (Docket Entry No.          11) .     The Court has

conducted     the   screening    required      under   28   U.S. C.     §   1915A and

concludes that this case should be dismissed for the reasons stated

below.

                                 I .   Background



     Pierce     brings    this    civil       action   against        the   following

Defendants:    (1) TDCJ Executive Director Bryan Collier ("Collier");

(2) TDCJ Regional Director Tony O'Hare ("O'Hare");                  (3) Warden David
Dickerson ("Dickerson") ; ( 4) Assistant Warden-Estelle High Security

Tracy Hutto        ("Hutto"); and (5)        the "Medical Department."             Pierce,

who is 78 years old, alleges that Defendants reclassified him and

placed him in the Estelle High Security Unit for medical reasons

because it has air conditioning and he has a heat restriction.                             He

claims that the unit is too cold and bothers his arthritis and other

medical conditions.              Docket Entry No. 1 at 4.            He seeks a transfer

out    of    the   Estelle       High   Security    Unit    to   a    unit     without    air

conditioning.        Id.

        In his More Definite Statement,               Pierce alleges that he was

assigned to the Estelle High Security Unit on October 5, 2019, and

that prior to that he was at the Michaels Unit.                         Docket Entry No.

11 at 1.      He claims that the Medical Department recommended transfer

to    an    air-conditioned        unit   without    his    consent,      and    that    this

constitutes medical battery.               Id.   at 1,     4.    He states that he is

housed in the Estelle High Security Unit in an individual cell.                           Id.

at 1.

        Pierce     does    not    identify    any    policy      that    the    Defendants

implemented but claims that he has been subjected to cruel and unusual

punishment or harsh conditions because he has been placed in a cold

environment that aggravates his medical conditions, which include

COPD, asthma, and arthritis.               Id.     He alleges that Collier is the

"principal defendant"             in this case with responsibility over his

                                             2
agents, the other Defendants.          Id. at 2-3.    He states that O'Hare

has conferred authority from Collier and that Dickerson and Hutto

are responsible for the overall operations at the Estelle Unit and

Estelle High Security Unit,         respectively.    Id. at 3.

        Although   Pierce generally alleges     that    it   is   too   cold,   he

reports that when he complained, staff at the unit provided him with

an extra blanket.       Id. at 6.    He alleges that he has a jacket and

sleeps in his clothes.       Id.     He states that it is hard to breathe

and he cannot get fresh air because the windows do not open and he

is exposed to chemical gas or smoke from fires when the other inmates

on his cell block are sprayed or start a fire.           Docket Entry No. 1

at 4.     Pierce alleges further that the cold affects his movement

because of his knees and he cannot walk and get proper exercise.

        Regarding his   claim against the Medical        Department,      Pierce

complains that it takes a long time to get an appointment with a

medical provider.       However, he discloses that he is on medications

for his conditions and has four different inhalers.               He also has a

cane to help him walk.       Pierce contends that he should be seen by

a physician, not a nurse, and seeks a transfer to another unit.


                           II.     Standard of Review


        Pierce's complaint is subject to screening under the Prison

Litigation Reform Act      (PLRA),    which requires a district court to
                                        3
scrutinize claims in a civil action brought by a prisoner and dismiss

the complaint, in whole or in part, if it "is frivolous, malicious,

or fails to state a claim upon which relief may be granted;" or "seeks

monetary relief from a defendant who is immune from such relief."

28 U.S.C.    §   1915A(b).

      Pleadings filed by pro se litigants must be construed under a

less stringent standard of review. See Haines v. Kerner, 92 S. Ct.

594, 596 (1972). Under this standard, a court liberally construes

a document filed prose.            Erickson v. Pardus, 127 S. Ct. 2197, 2200

(2007)     (citing   Estelle   v.    Gamble,     97   S.   Ct.    285,   292    (1976)).

Nevertheless, "[t]hreadbare recitals of the elements of a cause of

action, supported by mere conclusory statements, do not suffice."

Ashcroft v. Iqbal, 129 S. Ct. 1937, 1949 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 127 S. Ct. 1955, 1965 (2007)).                    A complaint "must

contain sufficient factual matter,               accepted as true,        to    'state a

claim to relief that is plausible on its face.'"                         Id.    (quoting

Twombly, 127 S. Ct. at 197 4) .        "A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the   reasonable     inference      that   the   defendant        is   liable   for   the

misconduct alleged."         Id.

      An action is frivolous if it lacks any arguable basis in law

or fact.    Neitzke v. Williams, 109 S. Ct. 1827, 1831-32 (1989); Talib

v. Gilley, 138 F.3d 211, 213 (5th Cir. 1998).                    A complaint lacks an
                                           4
arguable basis in law if it is based on an indisputably meritless

legal theory, such as if the complaint alleges violation of a legal

interest which clearly does not exist.                   Harris v. Hegmann, 198 F.3d

153, 156 (5th Cir. 1999).


                                    III.     Discussion


     Pierce asserts claims against several supervisory officials and

the Medical Department,            alleging that unnamed medical providers

recommended his transfer to the Estelle High Security Unit without

his consent.       He claims that the unit is too cold and aggravates his

medical conditions of arthritis and asthma.                     He also contends that

he should not have been reclassified to be placed in the Estelle High

Security Unit.

     Pierce     does      not   allege     facts    to   show     that    any    individual

Defendant was personally involved in a deprivation of his civil

rights.     See Murphy v.         Kellar,    950 F.2d 290,        292     (5th Cir.      1992)

(holding    that    a    plaintiff     bringing      a   section     1983       action must

"specify the personal involvement of each defendant") .                         Further, he

does not identify a policy or practice that any of the supervisory

officials implemented that violated his constitutional rights.                              See

Porter     v.   Epps,       659    F.3d     440,     446     (5th       Cir.     2011)      ("A

supervisory official may            be held liable                       only    if   (1)    he

affirmatively           participates        in     the     acts     that        cause       the
                                             5
constitutional deprivation, or (2)                 he implements unconstitutional

policies     that    causally    result      in     the   constitutional          injury.") .

Without facts to show any Defendant's personal involvement or the

implementation of a        constitutionally defective policy,                       Pierce's

claims against Collier, O'Hare, Dickenson, Hutto, and the Medical

Department rest on a theory of vicarious liability or respondeat

superior,     which is not a basis for recovery under section 1983.

Iqbal, 12 9 S. Ct. at 194 9.         Accordingly, Pierce fails to state a claim

against any Defendant on this basis.

         In addition,   even if he had alleged facts to show how each

Defendant was involved in his case, he fails to show a constitutional

violation based on the conditions of his confinement.                         Regarding his

reclassification and transfer,               he does not state a claim because

inmates have no protectable property or liberty interest in custodial

classifications.        See Harper v. Showers, 174 F.3d 716, 719 (5th Cir.

1999)       "And while an inmate may maintain a due process challenge

to   a   custodial    reclassification            that    results    in   a    transfer    to

lockdown, a prisoner must demonstrate 'extraordinary circumstances'

by showing that the change in classification 'imposes atypical and

significant hardship on the                inmate    in relation to the ordinary

incidents of prison life.'"                Alexander v. TDCJ,         et al.,       --- F.3d

          2020 WL    826452,    at    *3    (5th Cir.      Feb.     20,   2020)     (quoting

Hernandez v. Velasquez, 522 F. 3d 556, 562 (5th Cir. 2008))                           Pierce
                                             6
alleges no such circumstances and reports that the transfer was for

medical reasons or because he had a heat restriction.

        In    that     regard,     Pierce         does        not   state     a       claim     for

unconstitutional          cell   conditions.             To    state   such       a   claim,     "a

prisoner must show not only that the conditions were objectively 'so

serious as to deprive prisoners of the minimal civilized measure of

life's necessities,' but also that the responsible prison officials

acted        with     deliberate    indifference               to    his    conditions           of

confinement."          Id. (citing cases) .         To show deliberate indifference

to prison conditions, a plaintiff must plead facts to indicate that

the prison official "knows that inmates face a substantial risk of

serious harm and disregards that risk by failing to take reasonable

measures to abate it."             Farmer v.       Brennan,         114 S. Ct.        1970,    1984

(1994).       An official's "failure to alleviate a significant risk that

he should have perceived, but did not" does not constitute Eighth

Amendment deliberate indifference.                   Id. at 1979.

        Although Pierce complains that it is too cold in his cell and

he does not have enough access to fresh air, he does not allege facts

to show that he is being deprived of the minimal civilized measure

of life's necessities or that any of the                            Defendants acted with

deliberate          indifference   to   his       situation.           He   discloses          that

unidentified officials provided him with an extra blanket when he

complained of being cold and that he sleeps with his clothes on to
                                              7
keep warm.     Pierce pleads no facts to show that any official was

subjectively aware of a serious risk of substantial harm to plaintiff

based on the cold or lack of ventilation and disregarded the risk.

        Further, Pierce's allegations fall far short of what is required

to establish a constitutional violation regarding the temperature

of his cell.      For example,    in Johnson v. Texas Board of Criminal

Justice, 281 F. App'x 319, 320 (5th Cir. 2008), the plaintiff alleged

that he was subjected to extremely high temperatures and humidity,

low temperatures without adequate clothing or bedding,                       virtually

nonexistent ventilation, no fire alarms, poor electrical equipment,

and no basic hygiene.       Id.   The Fifth Circuit affirmed the district

court's dismissal of that case, holding that although "exposure to

cold temperatures without adequate protection can constitute an

Eighth    Amendment    violation,"   vague         and    conclusory       allegations

regarding the cold do not state a claim "of a sufficiently serious

deprivation that denied the minimal civilized measure of life's

necessities."         Id.   (citations       and   quotation     marks       omitted).

Likewise, Pierce's conclusory claims that his cell is too cold and

lacks    proper   ventilation     does       not   rise     to   the       level   of   a

constitutional violation.         Accordingly,       his claims regarding his

conditions of confinement must be dismissed for failure to state a

claim for which relief may be granted under 28 U.S.C.                  §   1915 (e) (2).



                                         8
                                 IV.       ORDER



       Based on the foregoing,   it is hereby

       ORDERED that Plaintiff William Boyd Pierce's claims against all

Defendants are DISMISSED with prejudice for failure to state a claim

for which relief may be granted; and it is

       ORDERED that all other pending motions,          if any, are DENIED.

       This dismissal constitutes a "strike" for purposes of 2 8 U.S. C.

§   1915(g).   The Clerk of Court shall send a copy of this dismissal

to the Clerk of the United States District Court for the Southern

District of Texas, Houston Division, 515 Rusk Street, Houston, Texas,

77002,   Attention:   Three-Strikes        List   Manager,   at   the   following

email: Three_Strikes@txs.uscourts.gov

       The Clerk will enter this Order, providing a correct copy to

all parties of record.

       SIGNED at Houston, Texas, on this          gj_:f/i; of~,             2020.




                                                                                    \




                                       9
